PER CURIAM.
The trial court erred in refusing to instruct the jury on maximum and minimum penalties, as required by Tascano v. State, 393 So.2d 540 (Fla. 1980). Accordingly, the judgment of conviction is vacated and the case remanded for new trial.
From our interpretation of the Tascano ruling, in conjunction with Justice Alderman’s dissent in that case, the trial court’s error in this respect cannot be deemed *1001harmless. However, we do certify to the Supreme Court of Florida that the following question is of great public importance:
Does the harmless error doctrine, as enunciated by § 59.041, Florida Statutes (1979), apply to refusal of the trial court to instruct on the maximum and minimum sentences which may be imposed for the offense for which the accused is then on trial pursuant to Florida Rule of Criminal Procedure 3.390(a)?
REVERSED and REMANDED.
ROBERT P. SMITH, Jr., C. J., and JOA-NOS and THOMPSON, JJ., concur.
Decision affirmed, Fla., 406 So.2d 1120.